MEMO ENDORSED
            Case 1:19-cr-00894-KPF Document 25 Filed 08/12/20 Page 1 of 1

                                      THE LAW OFFICES OF

                       NATHANIEL Z. MARMUR, PLLC
                         500 FIFTH AVENUE, 40TH FLOOR, NEW YORK, NY 10110
                                     T: 212-257-4894   F: 646-829-9519
                                     NMARMUR@MARMURLAW.COM
                                        WWW.MARMURLAW.COM




  August 12, 2020

  VIA ECF

  The Honorable Katherine Polk Failla
  United States Courthouse
  40 Foley Square, Courtroom 618
  New York, NY 10007

                 Re:     United States v. Dimitriou, 1:19-cr-00894-KPF-1

  Dear Judge Failla,

          I represent Jerry Dimitriou and write to ask the Court, with the consent of the
  government, for a slight modification to the motion schedule. The parties have been in active
  plea discussions that, if successful, would obviate the need for motion practice. Accordingly, we
  respectfully request a one-week adjournment of the current deadlines such that Mr. Dimitriou’s
  motions would be due August 21; the government’s response would be due September 11; and
  Mr. Dimitriou’s reply would be due September 21.

         I thank the Court for its attention to this matter.


                                                          Respectfully submitted,

                                                          /s/ Nathaniel Z. Marmur

                                                          Nathaniel Z. Marmur

   Application GRANTED.



   Dated: August 12, 2020                              SO ORDERED.
          New York, New York




                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE
